Citation Nr: 0025385	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  95-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C. § 1151 for 
coronary artery disease based on Department of Veterans 
Affairs treatment between 1979 and 1988.

2.  Entitlement to benefits under 38 U.S.C. § 1151 for a 
December 1998 myocardial infarction as a result of Department 
of Veterans Affairs treatment in 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to 
October 1963.

This appeal arises from a February 1995 rating decision that 
denied the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 (West 1991) for coronary artery disease based on 
Department of Veterans Affairs (VA) treatment between 1979 
and 1988.  In May 1997, the Board of Veterans' Appeals 
(Board) remanded the veteran's claim for additional 
evidentiary development.  The appeal is again before the 
Board for further disposition.

In the interim, the veteran also filed a claim seeking 
benefits under 38 U.S.C.A. § 1151 for a myocardial infarction 
that he suffered in December 1998 as a result of VA treatment 
earlier in 1998.  The RO denied that claim in a March 2000 
rating decision, and that issue is also presently before the 
Board for further disposition.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran was treated for high blood pressure and 
hypertension beginning in the mid- to late 1970s.

3.  The veteran suffered myocardial infarctions in May 1988 
and in December 1998.

4.  A VA physician opined in September 1997 that the 
veteran's coronary heart disease was not caused or aggravated 
by VA treatment or non-VA treatment between 1979 and 1988.

5.  The veteran has not presented competent evidence of a 
relationship between VA treatment (or non-treatment) from 
1979 through 1988 and his heart condition, including coronary 
artery disease and a myocardial infarction suffered in 1988.

6.  The veteran has not presented competent evidence of a 
relationship between VA treatment (or non-treatment) in 1998 
and a myocardial infarction suffered in December 1998.

7.  The veteran has not presented competent evidence of  
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing treatment in 1998 and a myocardial infarction 
suffered in December 1998.  Nor has the veteran made a 
showing that the December 1998 heart attack was an event not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The claim of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for coronary artery disease based on VA treatment 
between 1979 and 1988 is not well grounded.  38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991); Jones v. West, 12 Vet. App. 460 
(1999).  

2.  The claim of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for a December 1998 myocardial infarction as a result 
of Department of Veterans Affairs treatment in 1998 is not 
well grounded.  38 U.S.C.A. §§ 1151 (West Supp. 1999), 
5107(a) (West 1991); Jones v. West, 12 Vet. App. 460 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For purposes of this appeal, since the veteran is seeking 
benefits for the same general condition (a heart condition, 
involving coronary artery disease and heart attacks), the 
Board will discuss both of his claims simultaneously.  
However, the veteran also filed two separate claims, one in 
September 1993 based on VA treatment between 1979 and 1988 
and one in May 1999 based on VA treatment in 1998 prior to 
another heart attack. 

The veteran's first section 1151 claim is also essentially 
the same as a claim that was the subject of a decision by the 
Board in January 1990.  Where there is a final decision on a 
claim, that claim may not be thereafter reopened and allowed, 
and a claim based upon the same factual basis may not be 
considered by the Board absent the submission of new and 
material evidence.  38 U.S.C.A §§ 5108, 7104(b) (West 1991); 
38 C.F.R. § 3.156(a) (1999); see Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996).  

However, the veteran's first claim is not analyzed in terms 
of the laws regarding reopening of previously and finally 
disallowed claims.  After the January 1990 Board decision, 
the Court invalidated a regulation that had been in effect at 
the time of the Board's January 1990 decision.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd sub nom. Brown v. Gardner, 513 U.S. 115, 
130 (1994).  Based on this intervening change in the law, the 
veteran's claim for benefits for a heart condition based on 
VA treatment between 1979 and 1988 is deemed to be a new 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 
810 (1994). 

Thus, the Board now reviews whether both of the veteran's 
claims are well grounded.  Pursuant to 38 U.S.C.A. § 5107(a), 
"a person who submits a claim for benefits administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a) (West 1991), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) held that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).  The threshold question is whether a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  If 
a claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107(a) is triggered. 

Generally, a well grounded claim requires (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  In this case, the issue is not 
"in-service occurrence or aggravation" or "in-service 
injury or disease"; rather, the issue is incurrence or 
aggravation of an injury as a result of VA hospitalization or 
treatment.  If the determinative issue involves medical 
causation, medical etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468. 

The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette v. Brown, 
8 Vet. App. 69, 75-76; King v. Brown, 5 Vet. App. 19, 21 
(1993).  The Court has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a)."  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (emphasis added); see also Espiritu  v. Derwinski, 2 
Vet. App. 492, 494 (1992).  If the claimant has not presented 
a well-grounded claim, then the appeal fails as to that 
claim, and the Board is under no duty under 38 U.S.C.A. 
§ 5107(a) to assist the claimant any further in the 
development of that claim.  Epps, 126 F.3d at ; Murphy, 
1 Vet. App. at 81.  Cf. Morton v. West, 12 Vet. App. 477 
(July 14, 1999) (VA cannot assist a claimant in developing a 
claim which is not well grounded).  

Different statutes apply to each of these claims.  The first 
claim (relating to VA treatment between 1979 and 1988) was 
filed under section 1151 in September 1993.  At the time of 
this particular claim, 38 U.S.C.A. § 1151 (West 1991) 
provided, in pertinent part: 

Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this 
chapter and dependency and indemnity compensation 
under chapter 13 of this title  shall be awarded 
in the same manner as if such disability, 
aggravation, or death were service-connected.  
[Emphasis added.] 

(While section 1151 was subsequently amended, the amendments 
apply only to claims filed on or after October 1, 1997.  See 
Pub. L. No. 104-204 § 422(b)(1), (c), 110 Stat. 2926-27 
(1996) (found at 38 U.S.C.A. § 1151 note) (subsection (c) 
nullifying October 1, 1996, effective date set forth in 
subsection (b)(1)); see also 38 U.S.C.A. § 1151 (Supp. III 
1997); Jones v. West, 12 Vet. App 460, 463 (1999) (discussing 
amendment to section 1151).  The veteran filed his claim 
before October 1, 1997.  "Hence, the earlier version of 
section 1151 . . . is applicable to the instant case . . ."  
Jones, supra.  Thus, with respect to the first claim (based 
on VA treatment received between 1979 and 1988) the veteran 
is not required to show an element of fault on the part of 
VA.  See Brown v. Gardner, 513 U.S. 115, 130 (1994). 

The United States Court of Appeals for Veterans Claims has 
held that a claim under the prior section 1151 must, as must 
all claims, be well grounded, and that such a claim is well 
grounded when a claimant submits: "(1) Medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of [VA] hospitalization [or] medical 
or surgical treatment . . . ; and (3) medical evidence of a 
nexus between that asserted injury . . . and the current 
disability."  Jones, 12 Vet. App. at 464.  

The second claim (based on VA treatment in 1998) was filed in 
May 1999, and it is therefore subject to the revised version 
of 38 U.S.C.A. § 1151.  That newly amended section provides 
as follows:

(a)  Compensation under this chapter [chapter 11 
of title 38 of the United States Code] and 
dependency and indemnity compensation under 
chapter 13 of this title [chapter 13 of title 38 
of the United States Code] shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service-
connected. For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and-

(1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by 
the Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-- 

(A)  carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance 
of fault on the part of the 
Department in furnishing the 
hospital care, medical or 
surgical treatment, or 
examination; or 

(B) an event not reasonably 
foreseeable; or 

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title 
[title 38 of the United States Code]) as 
part of an approved rehabilitation 
program under chapter 31 of this title 
[chapter 31 of title 38 of the United 
States Code]. 

Thus, the veteran's second section 1151 claim (involving VA 
treatment in 1998) requires a showing of "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination" or a showing that the condition in question 
was "an event not reasonably foreseeable."  
 
In essence, the veteran is claiming (1) that VA did not 
properly treat his high blood pressure between 1979 and 
1988, thus resulting in a heart condition that was 
manifested in a myocardial infarction in 1988, and (2) that 
the Brockton/West Roxbury, Massachusetts, VA medical center 
failed to treat his heart condition properly in late 1998, 
thus causing a myocardial infarction in December 1998.  He 
contends that his current heart problems "stem directly 
from the missed diagnosis."  Statement of Accredited 
Representation in Appealed Case, VA Form 646 (Dec. 8, 1999).  
With regard to his first claim, he specifically argues that 
he sought treatment for left side and left arm pain as well 
as numbness in his arms and legs at the Brockton/West 
Roxbury VA medical facility in the Fall of 1987 but that he 
was told that "it was all in [his] head."  With regard to 
the second claim, he argues that VA misdiagnosed a heart 
condition on thallium stress testing in late 1998, failed to 
treat that condition properly, and caused the December 1998 
myocardial infarction.

VA has obtained records of the veteran's treatment for 
heart-related symptoms.  The veteran has pointed out the 
numerous high blood pressure readings that were taken 
between 1979 and 1988 (with respect to the first claim) and 
in connection with the December 1998 heart attack.  
Essentially, the veteran was being treated for high blood 
pressure and hypertension in the late 1970s through the 
1980s.  

According to an August 1979 treatment record, the veteran had 
been known to have had hypertension for the past three years.  
The veteran had been placed on many medications, and in a 
January 1980 treatment record, it was noted that it was 
"practically impossible" to know what medications he had 
been taking previously.
His blood pressure was characterized as being under poor 
control in January 1981, and he continued to take several 
heart-related medications.  By April 1982, his blood pressure 
had increased, and his medication dosage was increased for 
one drug.  Later that year, in September, his high blood 
pressure was noted as continuing to increase, and the 
medication dosages were again augmented.  The veteran was 
being followed for hypertension in April 1984; his 
medications included drugs for various disorders.  A VA 
physician noted in March 1988 that the veteran had 
hypertension, which was apparently not controlled on then-
prescribed medication.  

Private medical records from May 1988 indicate that the 
veteran was overweight and hypertensive.  He was admitted to 
a hospital with complaints of feeling pressure.  In the 
emergency room, the electrocardiogram did not appear to be 
significantly abnormal, but on further examination, his next 
electrocardiogram was markedly abnormal.  The review of 
systems was essentially negative for prior cardiorespiratory 
history.  The assessment was, in part, acute anterior 
infarction and congestive failure.  Shortly thereafter, he 
was diagnosed with coronary artery disease, status post acute 
myocardial infarction, and status post percutaneous 
transluminal coronary angioplasty of the left anterior 
descending and left circumflex.  

In June 1988, the veteran underwent a left heart 
catheterization.  The indications included a history of 
hypertension and a positive family history for coronary 
artery disease.  July 1988 VA treatment records noted 
significant left anterior descending and left circumflex 
disease. 

The veteran reported having increasing shortness of breath in 
April 1996.  He also had chronic angina that was brought on 
by stress, not exertion, at that time.  

In July 1997, on exercise testing, the veteran experienced 
pain, which resulted in the termination of the test after 
almost seven minutes and the administration of 
nitroglycerine.  Although non-diagnostic by EKG criteria, the 
symptoms that the veteran reported on exercise testing 
suggested myocardial ischemia.  Additionally, he had dilated 
left ventricle with severe impairment of left ventricular 
systolic function.  

Pursuant to the Board's May 1997 remand, the veteran 
underwent a VA cardiovascular examination in September 1997.  
The examining VA physician reviewed the veteran's 
cardiological history.  On physical examination of the 
veteran, his blood pressure was 152/88, and his pulse was 72 
to 74 and regular.  There was no jugular venous distention, 
and carotids were 2+ and equal bilaterally.  He did not 
present thyromegaly.  His heart had a normal sinus rhythm 
without ectopic beats, and on that particular examination, 
the examining physician detected no S4 or S3 murmur.  There 
was no edema of the extremities.  The diagnoses were coronary 
heart disease; extensive anterior wall myocardial infarction, 
May 1988, complicated by acute heart failure;  status post 
multiple angioplasty procedures; and residual left 
ventricular dysfunction, post infarction.  He was deemed to 
be American Heart Association functional class II.  An 
additional diagnosis was essential hypertension, mild to 
moderate severity, treated.  

The examining VA physician also provided an opinion at the 
time of the September 1997 examination.  He wrote as follows:

OPINION:  The patient was treated at the [Brockton 
VA medical center] for essential hypertension from 
1979 until his heart attack which occurred 
suddenly in May, 1988, and represents the first 
manifestation of his [coronary heart disease].  
The patient's description of a visit to the 
Emergency Room at this facility in the Fall of 
1987 suggests extremely atypical chest discomfort, 
not consistent with angina pectoris or early 
myocardial infarction.  Numbness of the hands and 
feet occurring at this time suggests the 
possibility of hyperventilation syndrome.  I, 
therefore, feel that his coronary heart disease 
was in no way caused or aggravated by treatment or 
nontreatment in a VA facility as has been 
contended.  [Emphasis added.]

The veteran has continued to receive ongoing VA and private 
treatment for various conditions, including his heart 
condition.  The veteran was evaluated in September 1997, at 
which time his treating VA physician indicated that the 
veteran had "maxed out on all his medications" and that 
additional medication might do "more harm than good."  
Beginning in April 1998, he began complaining of increasing 
shortness of breath and edema and was seen at a VA medical 
facility for cardiac care weekly.  He reported having angina 
three times per week, but the angina always resolved upon 
administering nitroglycerine.  Mid- to late 1998 VA treatment 
records discussed the veteran's ischemic cardiomyopathy and 
progressive symptoms.  In May 1998, it was noted that his 
chronic ischemic cardiomyopathy was medically managed.  
Similarly, in June 1998, medication appeared to have 
controlled his symptoms well, and he was characterized as 
stable.  A VA physician remarked that he was likely going to 
proceed for a cardiac catheterization and revascularization.  

At the Brockton/West Roxbury, Massachusetts, VA medical 
center, the veteran had exercise treadmill thallium tests in 
September and October 1998.  On the latter examination, the 
veteran developed fatigue, shortness of breath, and angina 
after six minutes, requiring the administration of 
nitroglycerine.  The veteran was experiencing progressive 
angina and had a non-Q-wave myocardial infarction in December 
1998.  He was admitted for cardiac catheterization with a 
history of an anterior myocardial infarction in 1988 and 
several interim coronary angioplasties and cardiac 
catheterizations.  He reported that he had had stable, 
predictable angina between 1994 and April 1998, but that he 
had noticed increasing shortness of breath with exertion and 
angina starting in April 1998.

Thereafter, he was enrolled in a VA anxiety and stress 
management program.  According to March 1999 treatment 
records, he was extremely anxious about a recurrence of his 
recent heart attack.  He felt helpless to control the 
progression of his cardiac disease, and he felt that he had 
had the heart attack despite exercising regularly, 
maintaining his weight, and complying with medications; he 
did not quite accept that anxiety, hostility, and stress 
might also have been risk factors.  

In April 1999, soon after the cardiac stent placement, he 
complained of anxiety over his heart condition because of 
recent evidence of advancement of his coronary artery disease 
despite his best efforts.  He questioned why there had been 
no active intervention after the December 1998 myocardial 
infarction which showed reversible hypoperfusion.  In May 
1999, the veteran was seen at a VA cardiology department on 
an outpatient basis for a routine follow-up.  At that time, 
the assessment was coronary artery disease, congestive heart 
failure with an ejection fraction of 30 percent, and history 
of hypercholesterolemia with low HDL (high-density 
lipoprotein).  He had multiple cardiac risk factors, 
including his LDL (low-density lipoprotein) and HDL levels, 
activity, weight, and diet.  His blood pressure was well 
controlled.

The veteran refers to various high blood pressure 
measurements taken in the course of VA treatment for various 
other conditions between 1979 and 1988.  The Board has 
reviewed all of the evidence submitted by the veteran as 
well as all of the VA treatment records during the period in 
question that include a blood pressure reading.  The veteran 
suggests that VA medical professionals did not properly 
treat his high blood pressure.  However, VA did provide 
medical services and treatment for his high blood pressure; 
it appears that he encountered difficulties in controlling 
his high blood pressure, but there is no evidence that VA's 
treatment or non-treatment caused or aggravated his coronary 
artery disease or subsequent heart attacks.  Despite the 
high blood pressure readings, the veteran's claim does not 
include competent evidence that the veteran suffered a 
subsequently diagnosed heart condition or subsequent heart 
attacks (or that his heart condition and subsequent heart 
attacks were aggravated) as a result of VA treatment or lack 
of treatment.  See 38 U.S.C.A. § 1151 ("where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or 
surgical treatment . . ."); see also Espiritu, 2 Vet. App. 
at 494 (layperson is generally not competent to provide an 
opinion on matters involving knowledge of medical 
principles, such as medical causation).  

Thus, the veteran's first claim, based on VA treatment or 
non-treatment between 1979 and 1988, is hindered by (a) the 
lack of competent evidence of a relationship between his 
heart condition (including coronary artery disease and a 
heart attack in 1988) and such treatment or non-treatment 
and (b) by the September 1997 opinion by a VA physician 
completely discounting the possibility of such a 
relationship.  The veteran's second claim is similarly 
hindered by the lack of competent evidence of a relationship 
between VA treatment and thallium stress testing in 1998 and 
his subsequent heart attack in December 1998 (let alone 
evidence of "carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination" or a showing 
that the condition in question was "an event not reasonably 
foreseeable" (the applicable legal standard under revised 
section 1151).  Absent such competent evidence of a 
relationship, the veteran's claims are not well grounded.


ORDER

A claim for entitlement to benefits under 38 U.S.C. § 1151 
for coronary artery disease based on Department of Veterans 
Affairs treatment between 1979 and 1988 is denied as not well 
grounded.  A claim for entitlement to benefits under 
38 U.S.C. § 1151 for a December 1998 myocardial infarction as 
a result of Department of Veterans Affairs treatment in 1998 
is denied as not well grounded.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

